DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 5/13/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 13, the limitation “the two sapphires having the main surface as the m-plane are placed” is problematic.  The limitation "the two sapphires"  has insufficient antecedent basis in the claim. For purposes of examination “the two sapphires” will be interpreted as “two sapphires.”  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “the wave plate has a main surface formed by an a-plane of the sapphire.” However, Claim 1, from which claim 4 depends, recites: “the wave plate is formed from sapphire, a main surface of the wave plate is an a-plane.”.  Thus, claim 4 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 11-13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (JP 2016-197173) in view of Guruchandran (US 2017/0097709) (both of record).
Consider claim 1, Liu et al. disclose (e.g. figure 3) an outdoor image irradiation apparatus comprising an image light emission device (10, light source portion) for emitting image light, a polarizer (23, polarizing filter), and a wave plate (230, phase difference plate),
wherein the polarizer, and the wave plate are positioned in that order on a light path from the image light emission device (see figure 3), and the wave plate is formed from sapphire (plate 230 can be made of sapphire) [pages 5-6 of the provided translation].
However, Liu does not explicitly disclose a main surface of the wave plate is an a-plane, the wave plate is a shape having a longer-axis direction and a shorter-axis direction, and the longer-axis direction of the main surface of the wave plate is a c-axis direction.  Liu and Guruchandran are related as sapphire devices.  Guruchandran discloses a main surface of the wave plate is an a-plane, the wave plate is a shape having a longer-axis direction and a shorter-axis direction, and the longer-axis direction of the main surface of the wave plate is a c-axis direction (figure 8 shows a sapphire crystal that is a hexagonal system wherein the c-axis forms the plane 820.  The a-plane main surface is plane 810.  The c-axis direction is along the central vertical axis and is taken as the longer-axis direction.)  [0132-0140].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu to include a main surface formed by an a-plane of the sapphire, as taught by Guruchandran, for maximum strength and reliability.
Consider claim 4, the modified Liu et al. reference discloses (e.g. figure 3 of Liu) an outdoor image irradiation apparatus wherein the wave plate has a main surface formed by an a-plane of the sapphire (the main primary surface of the sapphire is an a-plane) [pages 5-6 of the provided translation of Liu].
Consider claim 5, Liu does not explicitly disclose that the wave plate has a main surface formed by an m-plane of the sapphire. Liu et al and Guruchandran are related as sapphire devices.  Guruchandran discloses a sapphire crystal that has a main surface formed by an m-plane of the sapphire [0132-0140].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu to include a main surface formed by an m-plane of the sapphire, as taught by Guruchandran, for maximum strength and reliability.
Consider claim 6, the modified Liu et al. reference discloses (e.g. figure 3 of Liu) an outdoor image irradiation apparatus wherein the polarizer is positioned in contact with the wave plate (the polarizer 23, polarizing filter is in optical contact with the phase difference plate 230) [pages 5-6 of the provided translation of Liu].
Consider claim 7, Liu discloses that the waveplate has a thickness to ensure strength but does not explicitly disclose that the wave plate has a thickness of 0.1 mm or more and 0.5 mm or less. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.	Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu to have the thickness of the waveplate be more than 0.1 mm and less than 0.5 mm in order to obtain a workable range of thicknesses that ensure strength through routine experimentation.
Consider claim 11, the modified Liu et al. reference discloses (e.g. figure 3 of Liu) a mobile object comprising the outdoor image irradiation apparatus according to claim 1 (the device is a HUD for a vehicle) [abstract of the provided translation of Liu].
Consider claim 12, Liu et al. disclose (e.g. figure 3) an outdoor image irradiation apparatus comprising an image light emission device (10, light source portion) for emitting image light, a polarizer (23, polarizing filter), and a wave plate (230, phase difference plate),
wherein the polarizer, and the wave plate are positioned in that order on a light path from the image light emission device (see figure 3), and the wave plate is formed from sapphire (plate 230 can be made of sapphire) [pages 5-6 of the provided translation]. Liu does not explicitly disclose that the wave plate is a disc shape having  a main surface formed by an m-plane of the sapphire. Liu et al and Guruchandran are related as sapphire devices.  Guruchandran discloses a sapphire crystal that has a disk shape (the top portion forms a disk in that it is circular and has a flat appearance) having a main surface formed by an m-plane of the sapphire [0132-0140].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu to include a main surface formed by an m-plane of the sapphire, as taught by Guruchandran, for maximum strength and reliability.
Consider claim 13, the modified Liu reference discloses an outdoor image irradiation apparatus wherein the waveplate has a m-plane main surface.  However, the modified Liu reference does not explicitly disclose a compound waveplate in which two sapphires have an m-plane main surface.  Note that the Court has held that mere duplication of parts has not patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to duplicate the sapphire so that the system includes two sapphires with m-plane main surfaces in order to utilize routine experimentation to duplicate the sapphire to obtain workable solutions to durability, cost effectiveness and ease of manufacturing problems. 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (JP 2016-197173) in view of Guruchandran (US 2017/0097709) as applied to claim 1 above, and in further view of Kishigami et al. (US 2017/0146803) (all of record).
Consider claim 2, Liu does not explicitly disclose that the wave plate is a half wave plate.  Liu and Kishigami are related as waveplate devices.  Kishigami discloses a waveplate that is a half waveplate (plate 126 is a half waveplate) [0161-0168].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the waveplate of Liu to be a half waveplate, as taught by Kishigami, in order to obtain linearly polarized light.
Consider claim 3, Liu does not explicitly disclose that the wave plate is a quarter wave plate. Liu and Kishigami are related as waveplate devices.  Kishigami discloses a waveplate that is a quarter waveplate (plate 125a is a quarter waveplate) [0235-0236].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the waveplate of Liu to be a half waveplate, as taught by Kishigami, in order to obtain circularly polarized light.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (JP 2016-197173) in view of Guruchandran (US 2017/0097709) as applied to claim 1 above, and in further view of Umehara et al. (US 9,052,457) (all of record).
Consider claim 8, Liu does not explicitly disclose that a mean value of a transmittance of the wave plate for a wavelength region of 200 to 400 nm is smaller than a mean value of a transmittance of the wave plate for a wavelength region of 400 to 800 nm.  Liu et al. and Umehara are related as sapphire crystals.  Umehara discloses a mean value of a transmittance of the wave plate for a wavelength region of 200 to 400 nm is smaller than a mean value of a transmittance of the wave plate for a wavelength region of 400 to 800 nm (the transmittance of light having a wavelength of 260 nm is less than that of light having a wavelength of 550 nm) [col. 3, lines 12-67, abstract, claim1].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to have the transmittance as taught by Umehara, in order to suppress ultraviolet light.
Consider claim 9, Liu does not explicitly disclose that the wave plate has an absorption band within a wavelength region of 205 to 260 nm.  Liu et al. and Umehara are related as sapphire crystals.  Umehara discloses that the wave plate has an absorption band within a wavelength region of 205 to 260 nm (the transmittance of light having a wavelength of 260 nm suppressed) [col. 3, lines 12-67, abstract, claim1].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to have the transmittance as taught by Umehara, in order to suppress ultraviolet light.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (JP 2016-197173) in view of Guruchandran (US 2017/0097709) as applied to claim 1 above, and further in view of Kumaki et al. (JP 2010-113197) (all of record).
Consider claim 10, Liu does not explicitly disclose an apparatus, further comprising a moving mechanism for moving the wave plate between a position on the light path and a position outside the light path.  Liu and Kumaki are related as vehicle devices.  Kumaki discloses a moving mechanism for moving the wave plate between a position on the light path and a position outside the light path (see figure 1, the waveplate 35 is movable) [abstract].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to include a movable waveplate as taught by Kumaki, in order to correspond to the wearing or removing of polarizing sunglasses by an observer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872